           Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 1 of 32



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 NEREO CUAHUA TETLACTLE (A/K/A
 CESAR), PLACIDO XOCHIQUIQUISQUI
 GARCIA, and SERGIO CUAHUA
 MAYAHUA, individually and on behalf of                           COMPLAINT
 others similarly situated,

                                    Plaintiffs,             COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
                  -against-
                                                                    ECF Case
 KARPENISI REST. INC. (D/B/A
 MANHATTAN DINER), FOFIOS MILAS,
 FOTIOS HILAS, FANIS TSIAMTSIOURIS,
 ANGELO KANTLIS, JOHN DOE,
 CANDIDO DOE, and TONY DOE,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Nereo Cuahua Tetlactle (a/k/a Cesar), Placido Xochiquiquisqui Garcia, and

Sergio Cuahua Mayahua, individually and on behalf of others similarly situated (collectively,

“Plaintiffs”), by and through their attorneys, Michael Faillace & Associates, P.C., upon their

knowledge and belief, and as against Karpenisi Rest. Inc. (d/b/a Manhattan Diner), (“Defendant

Corporation”), Fofios Milas, Fotios Hilas, Fanis Tsiamtsiouris, Angelo Kantlis, John Doe,

Candido Doe, and Tony Doe, (“Individual Defendants”), (collectively, “Defendants”), allege as

follows:
            Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 2 of 32



                                        NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Karpenisi Rest. Inc. (d/b/a Manhattan

Diner), Fofios Milas, Fotios Hilas, Fanis Tsiamtsiouris, Angelo Kantlis, John Doe, Candido Doe,

and Tony Doe.

       2.       Defendants own, operate, or control a diner, located at 2532 Broadway New York,

NY 10025 under the name “Manhattan Diner”.

       3.       Upon information and belief, individual Defendants Fofios Milas, Fotios Hilas, Fanis

Tsiamtsiouris, Angelo Kantlis, John Doe, Candido Doe, and Tony Doe, serve or served as owners,

managers, principals, or agents of Defendant Corporation and, through this corporate entity, operate

or operated the restaurant as a joint or unified enterprise.

       4.       Plaintiffs were employed as delivery workers at the restaurant located at 2532

Broadway, New York, New York 10025.

       5.       Plaintiffs were ostensibly employed as delivery workers. However, they were

required to spend a considerable part of their work day performing non-tipped duties, including but

not limited to assisting in the kitchen, cutting vegetables, preparing foods and sauces, taking out the

trash, working as porters, dishwashing, bringing up products from the basement to the restaurant,

cleaning the basement, the bathrooms, and the windows, sweeping and mopping, deconstructing and

tying up boxes, preparing food stations, and stocking food in the refrigerators and the basement

(hereafter the “non-tipped duties”).

       6.       At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.




                                                   -2-
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 3 of 32



       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or for

any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       9.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       10.     Defendants employed and accounted for Plaintiffs as delivery workers in their

payroll, but in actuality their duties required a significant amount of time spent performing the non-

tipped duties alleged above.

       11.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

       12.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as delivery workers instead

of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the minimum wage

rate and enabled them to pay them above the tip-credit rate, but below the minimum wage.

       13.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       14.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.




                                                  -3-
              Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 4 of 32



        15.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        16.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

        17.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        18.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a diner located in this district. Further, Plaintiffs were employed by Defendants in this

district.

                                                 PARTIES

                                                  Plaintiffs

        19.     Plaintiff Nereo Cuahua Tetlactle (a/k/a Cesar) (“Plaintiff Cuahua” or “Mr.

Cuahua”) is an adult individual residing in New York County, New York.



                                                  -4-
               Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 5 of 32



         20.     Plaintiff Cuahua was employed by Defendants at Manhattan Diner from

approximately July 2016 until on or about May 25, 2018.

         21.     Plaintiff Placido Xochiquiquisqui Garcia (“Plaintiff Xochiquiquisqui” or “Mr.

Xochiquiquisqui”) is an adult individual residing in New York County, New York.

         22.     Plaintiff Xochiquiquisqui was employed by Defendants at Manhattan Diner from

approximately September 15, 2015 until on or about May 25, 2018.

         23.     Plaintiff Sergio Cuahua Mayahua (“Plaintiff Cuahua” or “Mr. Cuahua”) is an adult

individual residing in New York County, New York.

         24.     Plaintiff Cuahua was employed by Defendants at Manhattan Diner from

approximately April 2017 until on or about May 26, 2018.

                                              Defendants

         25.     At all relevant times, Defendants owned, operated, or controlled a diner, located at

2532 Broadway New York, New York 10025 under the name “Manhattan Diner”.

         26.     Upon information and belief, Karpenisi Rest. Inc. (d/b/a Manhattan Diner) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 2532 Broadway New York, NY

10025.

         27.     Defendant Fofios Milas is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Fofios Milas is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Fofios Milas

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages




                                                  -5-
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 6 of 32



and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       28.     Defendant Fotios Hilas is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Fotios Hilas is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Fotios Hilas

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       29.     Defendant Fanis Tsiamtsiouris is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Fanis Tsiamtsiouris is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Fanis Tsiamtsiouris possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       30.     Defendant Angelo Kantlis is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Angelo Kantlis is sued

individually in his capacity as a manager of Defendant Corporation. Defendant Angelo Kantlis

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of Defendants,




                                                  -6-
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 7 of 32



including Plaintiffs, establishes the schedules of the employees, maintains employee records, and

has the authority to hire and fire employees.

       31.     Defendant John Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant John Doe is sued individually in his

capacity as a manager of Defendant Corporation. Defendant John Doe possesses operational control

over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       32.     Defendant Candido Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Candido Doe is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Candido Doe possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       33.     Defendant Tony Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Tony Doe is sued individually in his

capacity as a manager of Defendant Corporation. Defendant Tony Doe possesses operational control

over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.



                                                  -7-
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 8 of 32



                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       34.      Defendants operate a diner located in the Upper West Side section of Manhattan in

New York City.

       35.      Individual Defendants, Fofios Milas, Fotios Hilas, Fanis Tsiamtsiouris, Angelo

Kantlis, John Doe, Candido Doe, and Tony Doe, possess operational control over Defendant

Corporation, possess ownership interests in Defendant Corporation, or control significant functions

of Defendant Corporation.

       36.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       37.      Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       38.      Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       39.      In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       40.      Upon information and belief, Individual Defendants Fofios Milas, Fotios Hilas, and

Fanis Tsiamtsiouris operate Defendant Corporation as either an alter ego of themselves and/or failed

to operate Defendant Corporation as an entity legally separate and apart from themselves, by among

other things:




                                                  -8-
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 9 of 32



              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       41.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

       42.     In each year from 2015 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).




                                                   -9-
                Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 10 of 32



          43.      In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiffs

          44.      Plaintiffs are former employees of Defendants who ostensibly were employed as

delivery workers. However, they spent over 20% of each shift performing the non-tipped duties

described above.

          45.      Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                      Plaintiff Nereo Cuahua Tetlactle

          46.      Plaintiff Cuahua was employed by Defendants from approximately July 2016 until

on or about May 25, 2018.

          47.      Defendants ostensibly employed Plaintiff Cuahua as a delivery worker.

          48.      However, Plaintiff Cuahua was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

          49.      Although Plaintiff Cuahua ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

          50.      Plaintiff Cuahua regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          51.      Plaintiff Cuahua’s work duties required neither discretion nor independent judgment.

          52.      Throughout his employment with Defendants, Plaintiff Cuahua regularly worked in

excess of 40 hours per week.




                                                     - 10 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 11 of 32



       53.      From approximately July 2016 until on or about October 2017, Plaintiff Cuahua

worked from approximately 12:00 p.m. until on or about 8:00 p.m. to 9:00 p.m., two days a week

and from approximately 4:00 p.m. until on or about 1:00 a.m. to 2:00 a.m., three days a week

(typically 43 to 48 hours per week).

       54.      From approximately November 2017 until on or about December 2017, Plaintiff

Cuahua worked from approximately 6:00 p.m. until on or about 3:00 a.m., five days a week (typically

45 hours per week).

       55.      From approximately July 2016 until on or about May 2017, Defendants paid Plaintiff

Cuahua his wages in cash.

       56.      From approximately June 2017 until on or about May 2018, Defendants paid Plaintiff

Cuahua his wages by check.

       57.      From approximately July 2016 until on or about June 2017, Defendants paid Plaintiff

Cuahua $9.00 per hour.

       58.      From approximately July 2017 until on or about December 2017, Defendants paid

Plaintiff Cuahua $11.00 per hour.

       59.      Plaintiff Cuahua’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       60.      For example, Defendants required Plaintiff Cuahua to work one hour to one hour and

twenty minutes past his scheduled departure time three days a week and did not pay him for the

additional time he worked.

       61.      Defendants never granted Plaintiff Cuahua any breaks or meal periods of any kind.

       62.      Nevertheless, Defendants deducted approximately $4 a week from Plaintiff Cuahua’s

weekly paycheck for meals he never ate.



                                                - 11 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 12 of 32



       63.      Plaintiff Cuahua was never notified by Defendants that his tips were being included

as an offset for wages.

       64.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Cuahua’s wages.

       65.      On a number of occasions, Defendants required Plaintiff Cuahua to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.

       66.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Cuahua regarding overtime and wages under the FLSA and NYLL.

       67.      Defendants did not provide Plaintiff Cuahua an accurate statement of wages, as

required by NYLL 195(3).

      68.       Defendants did not give any notice to Plaintiff Cuahua, in English and in Spanish

(Plaintiff Cuahua’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      69.       Defendants required Plaintiff Cuahua to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet, the restaurant identification card, and bicycle repairs.

                               Plaintiff Placido Xochiquiquisqui Garcia

       70.      Plaintiff Xochiquiquisqui was employed by Defendants from approximately

September 15, 2015 until on or about May 25, 2018.

       71.      Defendants ostensibly employed Plaintiff Xochiquiquisqui as a delivery worker.

       72.      However, Plaintiff Xochiquiquisqui was also required to spend a significant portion

of his work day performing the non-tipped duties described above.




                                                 - 12 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 13 of 32



       73.      Although Plaintiff Xochiquiquisqui ostensibly was employed as a delivery worker,

he spent over 20% of each day performing non-tipped work throughout his employment with

Defendants.

       74.      Plaintiff Xochiquiquisqui regularly handled goods in interstate commerce, such as

food and other supplies produced outside the State of New York.

       75.      Plaintiff Xochiquiquisqui’s work duties required neither discretion nor independent

judgment.

       76.      Throughout his employment with Defendants, Plaintiff Xochiquiquisqui regularly

worked in excess of 40 hours per week.

       77.      From approximately September 15, 2015 until on or about December 2017, Plaintiff

Xochiquiquisqui worked from approximately 3:00 p.m. to 4:00 p.m. until on or about 2:00 a.m., six

days a week (typically 60 to 66 hours per week).

       78.      From approximately January 2018 until on or about May 25, 2018, Plaintiff

Xochiquiquisqui worked from approximately 4:00 p.m. until on or about 12:00 a.m., three days a

week and from approximately 4:00 p.m. until on or about 2:00 a.m., two days a week (typically 44

hours per week).

       79.      From approximately September 2015 until on or about May 2017, Defendants paid

Plaintiff Xochiquiquisqui his wages in cash.

       80.      From approximately June 2017 until on or about May 25, 2018, Defendants paid

Plaintiff Xochiquiquisqui his wages by check.

       81.      From approximately September 2015 until on or about December 2017, Defendants

paid Plaintiff Xochiquiquisqui $9.00 per hour.




                                                 - 13 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 14 of 32



       82.      From approximately January 2018 until on or about May 25, 2018, Defendants paid

Plaintiff Xochiquiquisqui $13.00 per hour.

       83.      Plaintiff Xochiquiquisqui’s pay did not vary even when he was required to stay later

or work a longer day than his usual schedule.

       84.      For example, Defendants required Plaintiff Xochiquiquisqui to work an additional 1

hour to 2 hours past his scheduled departure time every day and did not pay him for the additional

time he worked.

       85.      Defendants never granted Plaintiff Xochiquiquisqui any breaks or meal periods of

any kind.

       86.      Plaintiff Xochiquiquisqui was never notified by Defendants that his tips were being

included as an offset for wages.

       87.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Xochiquiquisqui’s wages.

       88.      Plaintiff Xochiquiquisqui was not required to keep track of his time, nor to his

knowledge, did the Defendants utilize any time tracking device such as punch cards, that accurately

reflected his actual hours worked.

       89.      Although Plaintiff Xochiquiquisqui was required to keep track of his time,

Defendants required him to record fewer hours than he actually worked. As a result, Plaintiff

Xochiquiquisqui was not compensated for all of the hours that he worked.

       90.      On a number of occasions, Defendants required Plaintiff Xochiquiquisqui to sign a

document, the contents of which he was not allowed to review in detail, in order to release his weekly

pay.




                                                 - 14 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 15 of 32



       91.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Xochiquiquisqui regarding overtime and wages under the FLSA and NYLL.

       92.      Defendants did not provide Plaintiff Xochiquiquisqui an accurate statement of wages,

as required by NYLL 195(3).

     93.        In fact, Defendants adjusted Plaintiff Xochiquiquisqui’s paystubs so that they

reflected inaccurate wages and hours worked.

     94.        Defendants did not give any notice to Plaintiff Xochiquiquisqui, in English and in

Spanish (Plaintiff Xochiquiquisqui’s primary language), of his rate of pay, employer’s regular pay

day, and such other information as required by NYLL §195(1).

     95.        Defendants required Plaintiff Xochiquiquisqui to purchase “tools of the trade” with

his own funds—including one bicycle, one helmet, a vest, and bicycle maintenance.

                                  Plaintiff Sergio Cuahua Mayahua

       96.      Plaintiff Cuahua was employed by Defendants from approximately April 2017 until

on or about May 26, 2018.

       97.      Defendants ostensibly employed Plaintiff Cuahua as a delivery worker.

       98.      However, Plaintiff Cuahua was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       99.      Although Plaintiff Cuahua ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       100.     Plaintiff Cuahua regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       101.     Plaintiff Cuahua’s work duties required neither discretion nor independent judgment.




                                                 - 15 -
            Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 16 of 32



         102.   Throughout his employment with Defendants, Plaintiff Cuahua regularly worked in

excess of 40 hours per week.

         103.   From approximately April 2017 until on or about December 2017, Plaintiff Cuahua

worked from approximately 3:00 p.m. until on or about 12:00 a.m., two days a week and from

approximately 3:00 p.m. until on or about 11:00 p.m., four days a week (typically 50 hours per

week).

         104.   From approximately April 2017 until on or about December 2017, Defendants paid

Plaintiff Cuahua his wages in cash.

         105.   From approximately April 2017 until on or about December 2017, Defendants paid

Plaintiff Cuahua $9.00 per hour.

         106.   Plaintiff Cuahua’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

         107.   For example, Defendants required Plaintiff Cuahua to work an additional one hour

past his scheduled departure time two days a week and did not pay him for the additional time he

worked.

         108.   Defendants never granted Plaintiff Cuahua any breaks or meal periods of any kind.

         109.   Plaintiff Cuahua was never notified by Defendants that his tips were being included

as an offset for wages.

         110.   Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Cuahua’s wages.

         111.   On a number of occasions, Defendants required Plaintiff Cuahua to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.




                                                 - 16 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 17 of 32



       112.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Cuahua regarding overtime and wages under the FLSA and NYLL.

       113.     Defendants did not provide Plaintiff Cuahua an accurate statement of wages, as

required by NYLL 195(3).

      114.      Defendants did not give any notice to Plaintiff Cuahua, in English and in Spanish

(Plaintiff Cuahua’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      115.      Defendants required Plaintiff Cuahua to purchase “tools of the trade” with his own

funds—including one electric bicycle, a helmet, a chain and a lock, a vest, and bicycle maintenance.

                                 Defendants’ General Employment Practices

      116.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      117.      Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      118.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      119.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.




                                                 - 17 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 18 of 32



      120.      Defendants required Plaintiffs and all other delivery workers to perform general non-

tipped tasks in addition to their primary duties as delivery workers.

      121.      These Plaintiffs and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      122.      The Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      123.      These Plaintiffs and all other tipped workers were paid at a rate that was below

minimum wage by Defendants.

      124.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and these Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      125.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      126.      In violation of federal and state law as codified above, Defendants classified these

Plaintiffs and other tipped workers as tipped employees and paid them at a rate that was below

minimum wage when they should have classified them as non-tipped employees and paid them at

the minimum wage rate.




                                                 - 18 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 19 of 32



      127.      Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      128.      Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      129.      Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers for the tips they received. Defendants’ time keeping system did not reflect the

actual hours that Plaintiff Cuahua worked.

      130.      Defendants    willfully disregarded       and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      131.      On a number of occasions, Defendants required Plaintiffs to sign a document the

contents of which they were not allowed to review in detail. Prior to May 2017, Defendants paid

Plaintiffs their wages in cash. After May 2017, Defendants paid Plaintiffs their wages by check.

      132.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      133.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      134.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.



                                                 - 19 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 20 of 32



      135.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      136.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      137.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      138.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).



                                                  - 20 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 21 of 32



      139.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      140.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      141.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      142.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      143.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      144.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       145.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      146.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).



                                                  - 21 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 22 of 32



      147.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      148.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      149.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      150.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      151.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      152.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      153.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      154.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      155.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.



                                                  - 22 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 23 of 32



      156.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      157.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      158.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      159.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      160.      Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                    VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      161.      Plaintiff Xochiquiquisqui repeats and realleges all paragraphs above as though fully

set forth herein.

      162.      Defendants failed to pay Plaintiff Xochiquiquisqui one additional hour’s pay at the

basic minimum wage rate before allowances for each day Plaintiff Xochiquiquisqui’s spread of

hours exceeded ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      163.      Defendants’ failure to pay Plaintiff Xochiquiquisqui an additional hour’s pay for each

day Plaintiff Xochiquiquisqui’s spread of hours exceeded ten hours was willful within the meaning

of NYLL § 663.



                                                  - 23 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 24 of 32



      164.      Plaintiff Xochiquiquisqui was damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      165.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      166.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      167.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      168.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      169.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular



                                                  - 24 -
             Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 25 of 32



hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      170.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      171.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      172.      Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      173.      Plaintiffs were damaged in an amount to be determined at trial.

                                    NINTH CAUSE OF ACTION

                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                OF THE NEW YORK LABOR LAW

      174.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      175.      At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

      176.      Defendants made unlawful deductions from Plaintiffs’ wages including, but not

limited to, deductions for meals they never ate.

      177.      The deductions made from Plaintiffs’ wages were not authorized or required by law.




                                                   - 25 -
               Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 26 of 32



        178.      Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                      Plaintiffs were damaged in an amount to be determined at trial.

                                      TENTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        179.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        180.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        181.      Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;



                                                    - 26 -
          Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 27 of 32



        (d)      Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)      Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;



                                               - 27 -
         Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 28 of 32



       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

       (n)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York



                                                  - 28 -
 Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 29 of 32



October 18, 2018

                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                             By:              /s/ Michael Faillace
                                       Michael Faillace [MF-8436]
                                       60 East 42nd Street, Suite 4510
                                       New York, New York 10165
                                       Telephone: (212) 317-1200
                                       Facsimile: (212) 317-1620
                                       Attorneys for Plaintiffs




                              - 29 -
Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 30 of 32
Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 31 of 32
Case 1:18-cv-09554-ALC Document 1 Filed 10/18/18 Page 32 of 32
